 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARNELL WHITAKER,                                   Case No.: 18cv171-CAB-BGS
12                                      Plaintiff,
                                                         ORDER RE MOTION TO DISMISS
13   v.                                                  FIRST AMENDED COMPLAINT
                                                         [Doc. No. 25]
14   J. LAROCHE (#342, OFFICER/PATROL
     DIVISION; A. BOYER (#349),
15
     OFFICER/PATROL DIVISION; J.
16   PERHAM (#341), OFFICER/PATROL
     DIVISION,
17
                                       Defendant.
18
19
           Pending before the Court is Defendants’ motion to dismiss the First Amended
20
     Complaint (“FAC”). [Doc. No. 25.] For the reasons set forth below, the motion is
21
     granted without leave to amend.
22
                                          BACKGROUND
23
           On January 24, 2018, Plaintiff Darnell Whitaker, then proceeding pro se, filed a
24
     complaint pursuant to 42 U.S.C. §1983 claiming that his constitutional rights were
25
     violated when police allegedly used excessive force to arrest him on March 8, 2015.
26
     [Doc. No. 1.] On July 30, 2018, Defendants J. LaRoche, A. Boyer and J. Perham filed a
27
28

                                                     1
                                                                                18cv171-CAB-BGS
 1   motion to dismiss the complaint pursuant to Rule 12(b)(6), on the grounds that his
 2   Section 1983 claims are barred by the statute of limitations. [Doc. No. 10.]
 3         On October 1, 2018, this Court granted Plaintiff, now represented by counsel,
 4   leave to file a FAC to assert allegations (in good faith and in compliance with Federal
 5   Rule of Civil Procedure 11) that support the tolling of the statute of limitations. [Doc.
 6   No. 22 at 2.]
 7         On October 18, 2018, Plaintiff filed a FAC. [Doc. No. 23.] On October 31, 2018,
 8   Defendants filed a motion to dismiss the FAC. [Doc. No. 25.] On November 20, 2018,
 9   Plaintiff filed an opposition to the motion to dismiss. [Doc. No. 26.] On November 28,
10   2018, Defendants filed a reply. [Doc. No. 27.]
11                             FACTUAL ALLEGATIONS OF FAC
12         Plaintiff alleges that on March 8, 2015, Plaintiff was at the Villa Serena Motel,
13   located at 771 El Cajon Blvd., El Cajon, CA. FAC at 5:2-3. Officers from the El Cajon
14   Police Department (“ECPD”), including Laroche, Boyer, and Perham, and Doyle, were
15   dispatched to the Villa Serena Motel. FAC at 5:9-11. Doyle instructed Plaintiff to exit the
16   motel with his hands up. FAC at 5:16-17. Though Plaintiff was confused and suffering
17   from extreme paranoia, Plaintiff complied with Doyle’s instructions and began exiting
18   the motel, with his hands up. FAC at 5:9-11. At the time Plaintiff was exiting the motel
19   with his hands up, Plaintiff was surrounded by multiple ECPD officers, including
20   Laroche, Boyer, and Perham. FAC at 5:9-11.
21         Plaintiff alleges that as he was complying with Doyle’s commands, multiple ECPD
22   officers were yelling conflicting commands which were especially confusing to Plaintiff,
23   who was already confused and suffering from extreme paranoia due to his mental health
24   condition. FAC at 6:1-4. As Plaintiff was complying with Doyle’s commands, while still
25   having his hands up, suddenly, and without provocation, Laroche deployed his
26   electroshock weapon (commonly called a “Taser”) at Plaintiff, made contact with
27   Plaintiff’s upper torso and delivered electric current through plaintiff’s body. FAC at 6:4-
28   6. Plaintiff immediately fell to the ground and began screaming in pain and Perham

                                                   2
                                                                                    18cv171-CAB-BGS
 1   deployed his taser at Plaintiff, which delivered electric current though his body. FAC at
 2   6:17-24. After Defendants shocked Plaintiff multiple times with their tasers, ECPD
 3   officers handcuffed Plaintiff and took Plaintiff into custody. FAC 7:1-2.
 4         Plaintiff alleges that paramedics took him from the scene to Grossmont Hospital.
 5   FAC at 7:12-13. ECPD Officer Peterson rode in the ambulance with Plaintiff to guard
 6   Plaintiff, because Plaintiff was under arrest and not free to leave. FAC at 7:13-15. During
 7   the trip to the hospital, Plaintiff was confused, paranoid, and talking nonsensically about
 8   people trying to eat him. FAC at 7:17-18. While at Grossmont Hospital, Plaintiff received
 9   medical treatment. FAC at 7:20-22. ECPD officers guarded Plaintiff while Plaintiff was
10   being treated at the hospital. FAC at 7:20-22.
11         On or about March 12, 2015, Plaintiff was discharged from Grossmont Hospital.
12   ECPD officers then immediately transported Plaintiff from Grossmont Hospital to the
13   San Diego County jail. FAC at 7:24-25. Upon arriving at San Diego County jail, Plaintiff
14   was booked into the jail. FAC at 7:27-28. On or about March 18, 2015, Plaintiff was
15   arraigned by complaint charging a criminal offense for which he was arrested on March
16   8, 2015. FAC at 8:1-2.
17         Plaintiff alleges from on or about March 18, 2015, to on or about October 18,
18   2017, a criminal case was pending against Plaintiff charging a criminal offense for which
19   he was arrested on March 8, 2015. FAC at 8:2-4. During the time period Plaintiff was
20   imprisoned in the San Diego County jail, Plaintiff’s freedom was severely restricted in
21   that each and everyday Plaintiff was housed in a jail cell most of the day, he had
22   extremely limited access to a telephone, he had no access to a law library, and he was
23   confused and paranoid, inhibiting his ability to think in a lucid, rational manner. FAC at
24   8:9-9:5. As such, Plaintiff was not able to interview witnesses regarding the March 8,
25   2015 incident nor was Plaintiff able to interview witnesses regarding the sufficiency of
26   the Defendants’ training, or the City’s policies, customs, and practices, nor was he able to
27   search for an attorney to represent him in a civil action. FAC at 9:5-27.
28

                                                  3
                                                                                  18cv171-CAB-BGS
 1         In January 2016, Plaintiff was released from the San Diego County jail, and placed
 2   on probation and as a condition of probation he was ordered to reside at a residential
 3   treatment program, where he was taken directly after release from jail. FAC at 10:1-4.
 4   Plaintiff was immediately placed in a “blackout period” for the first 90 days, and he was
 5   not allowed to leave the facility, or make or receive, telephone calls, and had no access to
 6   a law library. FAC at 10:7-18. Plaintiff resided at the residential treatment program for
 7   approximately eight months. FAC at 10:14-15.
 8         In 2016, Plaintiff made a complaint with the ECPD that on March 8, 2015, ECPD
 9   officers unjustifiably shocked him repeatedly with their tasers, alerting ECPD of the need
10   to investigate the March 8, 2015, incident. FAC at 11:18-22.
11                                REQUEST FOR JUDICIAL NOTICE
12         The Defendants request that the Court take judicial notice of the following facts:
13         Plaintiff was arrested on March 8, 2015 and charged as follows:
14         Count 1: Cal. Penal Code, § 245(a)(1) [assault with a deadly weapon]
           Count 2: Cal. Penal Code, § 211 [robbery]
15
           Counts 3, 4: Cal. Penal Code, §§ 459, 460 [burglary, burglary in the first
16         degree]
           Count 5: Cal. Penal Code, § 484 [theft].
17
     [Doc. No. 25-2 at 3-9, San Diego Superior Court Case No. E348884.]
18
           On July 7, 2015, Plaintiff pled guilty to Cal. Penal Code, § 459, amended Count 6,
19
     Cal. Penal Code, § 594(a)(b)(1) [vandalism]. Plaintiff admitted that he unlawfully entered
20
     a hotel room, unoccupied at the time but then used as a temporary residence by an
21
     individual, with the intent to commit a felony, and knowingly and unlawfully damaged
22
     the personal property of another. Plaintiff was represented by counsel. [Doc. No. 25-2 at
23
     10-16.]
24
           On August 4, 2015, Plaintiff was granted formal probation and the imposition of
25
     his sentence was suspended for five years. [Doc. No. 25-2 at 17-21.]
26
           On June 28, 2017, a felony complaint was filed in San Diego Superior Court
27
     charging Plaintiff as follows:
28

                                                  4
                                                                                  18cv171-CAB-BGS
 1         Count 1: Penal Code section 273.5(a) [corporal injury to spouse and/or
           roommate];
 2
           Count 2: Penal Code section 245(a)(4) [assault likely to produce great bodily
 3         injury];
           Count 3: Penal Code section 273(a(b) [cruelty to a child by inflicting
 4
           injury.].
 5   [Doc. No. 25-2 at 22-27, San Diego Superior Court Case No. CD272575.]
 6         On September 19, 2017, Plaintiff plead guilty to Count 2, Penal Code section
 7   245(a)(4). [Doc. No. 25-2 at 28-31.] Plaintiff admitted that he willfully and unlawfully
 8   committed an assault with means likely to produce great bodily injury.
 9         On October 18, 2017, Plaintiff was sentenced to 8 years on Count 2 in Case No.
10   SCD272575. [Doc. No. 25-2 at 32-33.] On that same date, Plaintiff was sentenced after
11   his probation in Case No. SCE348884 was revoked as a result of plaintiff’s conviction
12   under Penal Code section 245(a)(4), in Case No. CD272575, to run concurrent with his
13   conviction in SCD272575. [Doc. No. 25-2 at 34-36, and Doc. No. 25-2 at 37-39.]
14         A complaint charging Plaintiff with three counts of assault with a deadly weapon
15   and one count of vandalism was filed in with the San Diego Superior Court on November
16   5, 2014 in Case No. CS275789. [Doc. No. 25-2 at 40-43.] On July 7, 2015, Plaintiff plead
17   guilty to Amended Count 6, Penal Code section 245(a)(6). As a result of that plea,
18   Plaintiff was sentenced to 365 days custody and to be released to inpatient treatment to
19   run concurrent with Case No SCE348884.[Doc. No. 25-2 at 44-49.] Plaintiff was
20   represented by counsel.
21         Pursuant to Federal Rule of Evidence 201(b)(2), the “court may judicially notice a
22   fact that is not subject to reasonable dispute because it . . . can be accurately and readily
23   determined from sources whose accuracy cannot reasonably be questioned.” For
24   example, the court may properly consider matters of public record (e.g. pleadings, orders
25   and other papers on file in another action) . . . as long as the facts noticed are not subject
26   to reasonable dispute. Intri-Plex Technologies, Inc. v. Crest Group, Inc., 499 F.3d 1048,
27   1052 (9th Cir. 2007).
28

                                                    5
                                                                                    18cv171-CAB-BGS
 1         Here, all of the facts Defendants request be judicially noticed are public records
 2   from the San Diego Superior Court that are not subject to reasonable dispute. Plaintiff
 3   does not provide any authority for his argument that the records have to be “certified.”
 4   Moreover, Plaintiff does not provide any facts that would dispute the authenticity of the
 5   records. Therefore, Defendants’ request for judicial notice [Doc. No. 25-2] is
 6   GRANTED and Plaintiff’s objections [Doc. No. 26-4] are OVERRULED.
 7                                       LEGAL STANDARD
 8         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
 9   defense that the complaint “fail[s] to state a claim upon which relief can be granted”—
10   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
11   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
12   Procedure 8(a)(2), which requires a “short and plain statement of the claim showing that
13   the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed factual
14   allegations,’ . . . it [does] demand . . . more than an unadorned, the defendant-unlawfully-
15   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
16   Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
17         “To survive a motion to dismiss, a complaint must contain sufficient factual
18   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
19   (quoting Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially
20   plausible when the collective facts pled “allow . . . the court to draw the reasonable
21   inference that the defendant is liable for the misconduct alleged.” Id. There must be
22   “more than a sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely
23   consistent with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id.
24   (quoting Twombly, 550 U.S. at 557). The Court need not accept as true “legal
25   conclusions” contained in the complaint, id., or other “allegations that are merely
26   conclusory, unwarranted deductions of fact, or unreasonable inferences,” Daniels-Hall v.
27   Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
28

                                                     6
                                                                                      18cv171-CAB-BGS
 1         Finally, a matter that is properly subject of judicial notice may be considered along
 2   with the complaint when deciding a motion to dismiss for failure to state a claim. Shilstaf
 3   Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016, fn. 9 (9th Cir. 2012). The court need
 4   not accept as true allegations that contradict facts which may be judicially noticed by the
 5   court. Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th
 6   Cir. 2010).
 7                                          DISCUSSION
 8         In the FAC, Plaintiff alleges that on March 8, 2015, his civil rights were violated
 9   when officers used excessive force while arresting him. Plaintiff does not dispute that his
10   civil rights claims are based upon personal injuries and, therefore, subject to California’s
11   two-year statute of limitations. Plaintiff also does not dispute that his complaint was filed
12   almost one year beyond the statute of limitations. Instead Plaintiff alleges and argues his
13   claims were tolled based upon California Government Code §945.3, California
14   Government Code §352.1, California Code of Civil Procedure §352(a), and the doctrine
15   of equitable tolling.
16      A. California Government code §945.3.
17         Plaintiff alleges that from March 18, 2015 until October 18, 2017, a criminal case
18   was pending against Plaintiff and, therefore, pursuant to California Government Code
19   §945.3, the statute of limitations was tolled during that time.
20         California Government Code § 945.3 states that:
21         No person charged by indictment, information, complaint, or other
           accusatory pleading charging a criminal offense may bring a civil action for
22
           money or damages against a peace officer or the public entity employing a
23         peace officer based upon conduct of the peace officer relating to the offense
           for which the accused is charged, including an act or omission in
24
           investigating or reporting the offense or arresting or detaining the accused,
25         while the charges against the accused are pending before a superior court.
           Any applicable statute of limitations for filing and prosecuting these actions
26
           shall be tolled during the period that the charges are pending before a
27         superior court.
28

                                                   7
                                                                                   18cv171-CAB-BGS
 1       However, tolling only applies if the civil claim “relat[es] to the [criminal]
 2   offense for which the accused is charged.” Cal. Gov’t Code § 945.3; see Torres v.
 3   City of Santa Ana, 108 F.3d 224, 225 (9th Cir. 1997).
 4       Here, the criminal charges for assault with a deadly weapon, robbery, and
 5   burglary were filed against Plaintiff on March 18, 2015 relating to Plaintiff’s
 6   March 8, 2015 arrest. Plaintiff’s civil complaint is related entirely to conduct that
 7   occurred on March 8, 2015. The criminal charges related to the March 8, 2015,
 8   incident were pending against Plaintiff from March 12, 2015 up until the date that
 9   he plead guilty and was sentenced. On July 7, 2015 Plaintiff pled guilty to the
10   charges and on August 4, 2015 he was granted formal probation. Because there
11   were no charges pending as of July 7, 2015 and he was granted formal probation
12   on August 4, 2015, Plaintiff had at most two years from at the latest August 4,
13   2015 to file this case.1 Thus, Plaintiff had to file his complaint by August 4, 2017.
14   However, Plaintiff did not file this case until January 24, 2018, which was more
15   than six months late. Therefore, California Government Code Section 945.3 does
16   not sufficiently toll the statute of limitations.
17       B. California Government code §352.1.
18       Plaintiff also alleges that, pursuant to California Government Code Section 352.1, the
19   statute of limitations was tolled during the time period Plaintiff was imprisoned in the
20   San Diego County jail, which was from March 12, 2015 until approximately January
21   2016. Plaintiff alleges that, during this time, his freedom was severely restricted, he had
22   extremely limited access to a telephone, he had no access to a law library, and he was
23   confused and paranoid, inhibiting Plaintiff’s ability to think in a lucid, rational manner.
24
25
     1
26     Plaintiff was sentenced on October 18, 2017, to 8 years on Count 2 in another criminal case not
     relating to the claims in this civil matter, Case No. SCD272575. As a result of the conviction in the
27   subsequent case, his probation was revoked. However, the revocation of the probation was because of
     the subsequent offense, not the original offense which is the subject of this civil action.
28

                                                        8
                                                                                            18cv171-CAB-BGS
 1   [Doc. No. 23 at 8:9-9:5.] As such, Plaintiff alleges he was not able to interview witnesses
 2   regarding the March 8, 2015 incident nor was Plaintiff able to interview witnesses
 3   regarding the sufficiency of the Defendants’ training, or the City’s policies, customs, and
 4   practices, nor was he able to search for an attorney to represent him in a civil action.
 5   [Doc. No. 23 at 9:5-27.] Plaintiff further alleges that, in January 2016, he was released
 6   from the San Diego County jail, and placed in a residential treatment program, where he
 7   was immediately placed in a “blackout period” for the first 90 days, and he was not
 8   allowed to leave the facility, or make or receive, telephone calls, and had no access to a
 9   law library. [Doc. No. 23 at 10:7-18.]
10      Code of Civil Procedure Section 352.1, subdivision (a) provides, “If a person entitled
11   to bring an action, . . . ,is, at the time the cause of action accrued, imprisoned on a
12   criminal charge, or in execution under the sentence of a criminal court for a term less
13   than for life, the time of that disability is not a part of the time limited for the
14   commencement of the action, not to exceed two years.” [Italics added.)] Under section
15   352.1, the limitations period applicable to Plaintiff’s cause of action would have been
16   extended by two years if the cause of action accrued while he was “imprisoned on a
17   criminal charge, or in execution under the sentence of a criminal court for a term less
18   than for life. . . .” Cal. Code Civ. Pro. § 352.1, subd. (a). To be “imprisoned on a
19   criminal charge,” plaintiff must be serving a term of imprisonment in the state prison;
20   there is no tolling under Section 352.1(a) for pretrial incarceration in a county jail. Austin
21   v. Medicis, 21 Cal.App.5th 577, 597, (2018) reh'g denied (Apr. 11, 2018), review denied
22   (June 13, 2018); see also Groce v. Claudat, 603 F. App’x 581, 582 (9th Cir. 2015) (§
23   352.1 inapplicable where plaintiff “was not incarcerated when his claims accrued”). But
24   see Elliott v. City of Union City, 25 F.3d 800 (9th Cir. 1994)—limitations period tolled
25   for incarceration prior to arraignment (declined to follow by Austin, 21 Cal.App.5th at
26   590, fn. 4, “[b]ecause that decision predated the enactment of section 352.1”).
27          Plaintiff’s causes of action accrued on March 8, 2015 during the course of his
28   arrest. The allegations of the complaint demonstrate he was not incarcerated at the time

                                                     9
                                                                                       18cv171-CAB-BGS
 1   his causes of action accrued. However, even if his cause of action somehow arose after
 2   his arrest, §352.1 does not apply to his pretrial incarceration, which lasted until August 4,
 3   2015. Austin, 21 Cal.App.5th at 597. Thereafter, Plaintiff was incarcerated (as a result of
 4   a different crime) in the San Diego County jail, not the state prison, until January 2016.
 5   However, assuming §352.1 applies to the San Diego County jail incarceration, as well as
 6   to the 90-day “blackout period” at the rehabilitation treatment center, that would still only
 7   toll the statute of limitations by at most nine months. But the complaint was filed ten and
 8   a half months late. Therefore, California Code of Civil Procedure Section 352.1 does not
 9   sufficiently toll the statute of limitations, assuming it applies at all.
10      C. California Government code §352(a).
11      Plaintiff alleges that, at the time of his arrest and prior to that date, Plaintiff suffered
12   from a mental health condition such that he was not sufficiently aware of the nature or
13   effects of his acts to be able to comprehend business transactions. [Doc. No. 23 at 5:4-8.]
14   Plaintiff further alleges that during the time period he was imprisoned in the San Diego
15   County jail, he was confused and paranoid, inhibiting plaintiff’s ability to think in a lucid,
16   rational manner. [Doc. No. 23 at 8:9-9:5.]
17      California Code of Civil Procedure section 352(a) tolls a claim if a plaintiff “lack[ed]
18   the legal capacity to make decisions” when the claim accrued. See Cal. Civ. Proc. Code, §
19   352(a). To invoke tolling under Section 352(a), a plaintiff must show that he was
20   “incapable of caring for his property or transacting business or understanding the nature
21   or effects of his acts.” Alcott Rehab. Hosp. v. Superior Court, 93 Cal.App.4th 94 (2001)
22   (citations omitted). The basic question is whether the plaintiff was sufficiently aware of
23   the nature or effects of his acts to “be able to comprehend such business transactions as
24   the hiring of an attorney and the instigation of a legal action.” Hsu v. Mt. Zion Hosp., 259
25   Cal.App.2d 562 (1968). Under Section 352(a), even a person “adjudged mentally ill and
26   in need of hospital treatment under the Welfare and Institutions Code may nevertheless
27   be capable of transacting business and carrying out his affairs.” Hsu at 573. Moreover,
28   incapacity must exist at the time the claims accrue, and tolling lasts only until the plaintiff

                                                     10
                                                                                       18cv171-CAB-BGS
 1   regains capacity. Cal. Civ. Proc. Code, § 352(a); Feeley v. S. Pac. Transp. Co., 234
 2   Cal.App.3d 949 (1991); Larsson v. Cedars of Lebanon Hosp., 97 Cal.App.2d 704 (1950).
 3            Here, Plaintiff’s alleged “mental incompetence” is “blatantly contradicted by the
 4   record.” See Scott v. Harris, 550 U.S. 372, 380, 127 S.Ct. 1769 (2007) (holding that a
 5   court need not adopt a non-moving party’s version of the facts if “blatantly contradicted
 6   by the record”). At least at the time he entered into guilty pleas in the two criminal cases
 7   on July 7, 2015, Plaintiff possessed capacity to transact business and carry out his affairs.
 8   See Quan v. SmithKline Beecham Corp., 149 Fed. Appx. 668, 670 (9th Cir. 2005)(the fact
 9   that plaintiff hired a lawyer and filed a separate employment discrimination action was a
10   matter of undisputed public record; plaintiff’s ability to attend to such matters
11   demonstrated that he was not insane within the meaning of [Section 352(a)]). Here, after
12   Plaintiff’s arrest, Plaintiff engaged lawyers2 and, on July 7, 2015, entered guilty pleas in
13   two separate criminal matters. Plaintiff’s ability to attend to such matters shows that, as
14   of July 7, 2015, he was not insane within the meaning of Section 352(a). Moreover,
15   Plaintiff admits that in 2016, he made a complaint with the ECPD, which again shows a
16   state of mind able to transact business and carry out one’s affairs. Therefore, Plaintiff’s
17   allegations, as well as the undisputed public record, show that Section 352(a) does not
18   apply.
19       D. Equitable tolling.
20            “Equitable tolling under California law ‘operates independently of the literal
21   wording of the Code of Civil Procedure to suspend or extend a statute of limitations as
22   necessary to ensure fundamental practicality and fairness.’” Jones v. Blancas (9th Cir.
23   2004) 393 F.3d 918, 928 (quoting Lantzy v. Centex Homes, 31 Cal. 4th 363, 370 (2003)).
24   “Under California law, a plaintiff must meet three conditions to equitably toll a statute of
25
26
27   2
       The fact that these lawyers were appointed as opposed to retained is irrelevant. Plaintiff still had to
     interact with these lawyers to agree to their representation.
28

                                                          11
                                                                                                18cv171-CAB-BGS
 1   limitations: (1) defendant must have had timely notice of the claim; (2) defendant must
 2   not be prejudiced by being required to defend the otherwise barred claim; and (3)
 3   plaintiff’s conduct must have been reasonable and in good faith.” Fink v. Shedler, 192
 4   F.3d 911, 916 (9th Cir. 1999), as amended on denial of reh’g and reh’g en banc (Dec. 13,
 5   1999); see also McDonald v. Antelope Valley Cmty. Coll. Dist., 45 Cal.4th 88, 102 (2008)
 6   [equitable tolling requires three elements: timely notice, lack of prejudice to defendant,
 7   and reasonable and good faith conduct on the part of the plaintiff].
 8         Here, even if the 2016 complaint with the ECPD could be deemed “notice” of the
 9   claim, Defendants are prejudiced by having to defend a claim that was filed almost a year
10   past the statute of limitations and is based upon an incident that occurred almost four
11   years ago. In addition, the public record demonstrates that Plaintiff’s conduct was not
12   reasonable and in good faith, as during the time period in question, Plaintiff: (1) pled
13   guilty to three different criminal complaints and, in the process, engaged lawyers to
14   represent him in those matters; (2) submitted a complaint about the incident in question to
15   the ECPD; and (3) committed the crime of domestic violence. This demonstrates that
16   Plaintiff knew of his potential claim, had access to lawyers, was not incarcerated during
17   the majority of this time, had time to commit other crimes and, yet, failed to file this
18   complaint. Thus, equitable tolling does not apply.
19      E. Leave to Amend.
20         Here, Plaintiff has already been granted one opportunity to amend, and Plaintiff’s
21   counsel was reminded of his ethical obligations to assert, in good faith, all facts that exist
22   to support the tolling of the statute. [Doc. No. 22.] To avoid dismissal after an
23   opportunity to amend has been granted, plaintiff must disclose specific facts that would
24   cure the deficiency: “A plaintiff may not in substance say ‘trust me,’ and thereby gain a
25   license for further amendment when prior opportunity to amend has been given.”
26   Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013). In the opposition,
27   Plaintiff merely makes a generic request for leave to amend without disclosing any
28

                                                   12
                                                                                    18cv171-CAB-BGS
 1   further specific facts that would cure the deficiencies. Therefore, further leave to amend
 2   is denied.
 3                                        CONCLUSION
 4         For the reasons set forth above, the motion to dismiss the FAC is GRANTED
 5   WITHOUT LEAVE TO AMEND. The Clerk shall enter judgment for Defendants and
 6   CLOSE the case.
 7   Dated: December 14, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                                 18cv171-CAB-BGS
